Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 6-7, filed on 11/02/2022, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2022/0345745, see the rejection below.
On page 8 of applicant’s remarks, Applicant argued that the amended claim 1 recites that the video layer flag being set to 1 indicates that a slice type of a slice is set to indicate a type of intra slice.
While Applicant’s arguments are understood, it is unclear where the teachings of the video layer flag being set to 1 indicates that a slice type of a slice is set to indicate a type of intra slice is recited in the amended claim 1.  Claim 1 teaches wherein the format rule specifies that (i) a value of a field indicative of a slice type of a slice is set to indicate a type of intra slice in case that a corresponding network abstraction layer unit type is in a predetermined range and that (ii) a corresponding video layer flag indicates that a video layer corresponding to the slice does not use inter-layer prediction.  It is clear from (i) and (ii) that the format rules specifies two constraints and none of them is related to the teachings of the video layer flag being set to 1 indicates that a slice type of a slice is set to indicate a type of intra slice. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 5-8, 11-14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deshpande (US 2022/0345745).
As per claim 1, Deshpande discloses a method of video processing, comprising:
performing a conversion (either encoding or decoding as shown in figs. 5-6) between a video comprising one or more scalable video layers and a bitstream of the video (fig. 5; paragraphs 0238, video encoder 500 receives source video blocks. In some examples, source video blocks may include areas of picture that has been divided according to a coding structure. For example, source video data may include macroblocks, CTUs, CBs, sub-divisions thereof, and/or another equivalent coding unit. In some examples, video encoder 500 may be configured to perform additional sub-divisions of source video blocks. It should be noted that the techniques described herein are generally applicable to video coding, regardless of how source video data is partitioned prior to and/or during encoding…video encoder 500 receives source video blocks and outputs a bitstream; paragraph 0067), wherein the video comprises one or more video pictures comprising one or more slices (fig. 2; paragraphs 0027 and 0068); 
wherein the bitstream conforms to a format rule, and wherein the format rule specifies that a value of a field indicative of a slice type of a slice is set to indicate a type of intra slice in case that a corresponding network abstraction layer unit type is in a predetermined range (paragraphs 0144-0145, When nal_unit_type is a value of nal_unit_type in the range of IDR_W_RADL to CRA_NUT, inclusive, and the current picture is the first picture in an access unit, slice_type shall be equal to 2, which means I slice as shown in table 5) and that a corresponding video layer flag indicates that a video layer corresponding to the slice does not use inter-layer prediction (paragraph 0400, vps_independent_layer_flag[i] equal to 1 specifies that the layer with index i does not use inter-layer prediction),
wherein the predetermined range is from IDR_W_RADL to CRA_NUT, both inclusive, wherein IDR_W_RADL indicates a slice having an instantaneous decoding refresh type and wherein CRA_NUT indicates a slice having a clean random access type (paragraphs 0144-0145, When nal_unit_type is a value of nal_unit_type in the range of IDR_W_RADL to CRA_NUT, inclusive), and
wherein the corresponding video layer flag corresponds to vps_independent_layer _flag[ GeneralLayerldx[ nuhlayer id ]], wherein nuh_layer_id corresponds to an identifier of the video layer, GeneralLayerldx[] is an index of the video layer and vps_independent_layer_flag corresponds to the video layer flag (see paragraphs 0396, 0400).
 As per claim 2, Deshpande discloses the method of claim 1, wherein the value of the field indicative of the slice type of the slice is set to 2 (slice_type shall be equal to 2 as taught in paragraph 0145).  
As per claim 5, Deshpande discloses the method of claim 1, wherein the performing the conversion comprises encoding the video into the bitstream (see fig. 5).  
As per claim 6, Deshpande discloses the method of claim 1, wherein the performing the conversion comprises parsing and decoding the video from the bitstream (see fig. 6; paragraphs 0631 and 0633).
As per claims 7-8 and 11-12, arguments analogous to those applied for claims 1-2 and 5-6 are applicable for claims 7-8 and 11-12. In addition, Deshpande teaches a processor and a memory for implementing the claimed methods (paragraph 0635).
As per claims 13-14, arguments analogous to those applied for claims 1-2 are applicable for claims 13-14. In addition, Deshpande teaches a processor and a memory for implementing the claimed methods (paragraph 0635).
As per claims 17-18, arguments analogous to those applied for claims 1-2 are applicable for claims 17-18. In addition, Deshpande teaches a processor and a memory for implementing the claimed methods (paragraph 0635).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482